 



Exhibit 10.7(g)
Ms. Amy B. Krallman
255 SW Harrison, #19E
Portland, OR 97230
August 12, 2005
          Re:     Employment Agreement
Dear Amy,
This Employment Agreement (the “Agreement”) sets forth the terms of employment
by and between TRM Corporation (the “Company”) and Amy B. Krallman (“you”, the
“Executive”) as of August 12, 2005 (the “Effective Date”).

1.   Employment Agreement

  1.1   Employment     (a)   You will hold the position of Senior Vice President
and Corporate Counsel of the Company and perform those duties as are generally
associated with such position. You will report to the President & Chief
Executive Officer. You also agree to perform such acts and duties as the
President & Chief Executive Officer may reasonably direct, to comply with all
applicable policies and procedures of the Company, and to devote such time,
energy and skill to your assignment as the President & Chief Executive Officer
considers reasonably necessary for the performance of your duties. Your
employment hereunder with the Company shall constitute your exclusive and full
time employment and you will not engage in any other employment activities
except where authorized by the President & Chief Executive Officer. You and the
Company understand and agree that circumstances may arise in which you and the
Company may mutually agree to change, in whole or in part, the scope of your
responsibilities and the title of your position. Notwithstanding anything herein
to the contrary, you shall not be precluded from (a) engaging in charitable
activities and community affairs or (b) managing your personal investments and
affairs, provided that such activities do not materially interfere with the
proper performance of your duties and responsibilities under this Agreement or
compete with the business of the Company.     (b)   Your employment with the
Company will continue under this Agreement until terminated by you or the
Company as provided in paragraphs 1.5 or 2.1, below. Notwithstanding the
designation of a term for this Agreement, your employment with the Company will
be on an “at will” basis with both you and the Company retaining the right to
terminate the employment relationship at any time and for any reason, without
liability on the part of the Company or any affiliated or related corporation

50



--------------------------------------------------------------------------------



 



      for the termination, except as expressly provided in this Agreement. Your
last day of employment with the Company is referred to herein as your Separation
Date.

  1.2   Salary. During the first term of this Agreement, you will be paid the
annualized equivalent of $200,000 as base salary, payable in installments on
regular Company paydays. The first term shall end on August 12, 2006.
Thereafter, your base salary shall be set annually by the Compensation Committee
of the Board of Directors. You will also receive use of a Company-leased
automobile.     1.3   Benefits. You will be given an opportunity to earn
incentive compensation in each calendar year during the term of this Agreement
upon the achievement of performance criteria to be established by the
Compensation Committee of the Board of Directors. You will also be eligible to
participate in any benefit plans or programs generally available to the
Company’s management as the Board of Directors shall from time-to-time approve,
which shall include at least four weeks of paid time off (PTO) per year.     1.4
  Term. The term of your employment under this Agreement shall commence on the
Effective Date and shall continue for one (1) year from the Effective Date (the
“Initial Term”). Following the Initial Term, this Agreement shall automatically
renew for successive one (1) year periods unless either the Company or you, as
the case may be, provides written notice to the other party at least thirty
(30) days prior to the termination of the initial Term or any renewal period,
stating its or his desire to terminate or modify this Agreement, or terminates
the Agreement as provided herein below.

2.   Termination of Agreement

  2.1   Termination. This Agreement may be terminated as follows:

  (a)   This Agreement may be terminated by you for any reason upon 30 days’
written notice to the Company, including notice of your intent not to renew the
Agreement as set forth above in Section 1.5.     (b)   This Agreement may be
terminated by the Company for any reason at any time with 30 days’ written
notice to you, (including notice of its intent not to renew the Agreement as set
forth above in Section 1.5), subject only to the obligation of the Company, if
you are terminated for reasons other than those specified in paragraph 2.2, to
pay severance pay according to the following formula:

  (i)   Six months pay plus an additional one month’s pay for each year of
employment of you by the Company (based on your hire date), up to a maximum of
12 months pay (the “Salary Continuation Period”), plus (ii) all incentive
compensation earned but unpaid on or prior to the Separation

51



--------------------------------------------------------------------------------



 



      Date, plus (iii) health insurance for the Salary Continuation Period at
the same coverage level as in effect immediately prior to the Separation Date.

      Severance pay may be paid to you at your option in a lump sum or in
regular payroll period installments.

  (c)   This Agreement shall automatically terminate in the event of your death
or disability. For purposes of this Agreement, “disability” shall mean inability
to perform the essential functions of your position, with or without reasonable
accommodation, for a period of more than six (6) months in a twelve (12) month
period by reason of physical or mental illness or incapacity as determined by a
physician jointly chosen by the Company and Executive or his legal
representative.     (d)   Eligibility for severance pay is conditioned upon your
execution of a Release of Claims in a form provided by the Company at the time
of termination.

  2.2   Ineligibility for Severance Pay. With respect to subparagraph 2.1(b),
you will not be eligible for severance pay under this Agreement if:

  (a)   you voluntarily resign or retire from your employment at any time and
for any reason except because of an involuntary reduction in your base salary;  
  (b)   the Company terminates your employment for cause (as defined in
paragraph 2.3, below) or your employment terminates due to your death or
disability;     (c)   you breach the terms of paragraph 3; or     (d)   you fail
or refuse to sign the Release of Claims form provided by the Company at the time
of termination.

  2.3   Definition of Cause. For purposes of this Agreement, “cause” for
termination shall be defined as (i) any misappropriation of funds or property of
the Company by you; (ii) the conviction of or plea of guilty or nolo contendere
by you of a felony or of any crime involving moral turpitude; (iii) your
engagement in illegal, immoral or similar conduct tending to place you or the
Company, by association with you, in disrepute; (iv) abuse of alcohol or drugs
to an extent that renders you unable or unfit to perform his duties hereunder;
or (v) your gross dereliction of duty.

52



--------------------------------------------------------------------------------



 



3. Confidentiality

  3.1   Preservation and Non-Use of Confidential Information. You acknowledge
that you have a fiduciary duty as an officer and employee of the Company not to
discuss Confidential Information obtained during your employment with the
Company. For purposes of this Agreement, “Confidential Information” means any
and all confidential or proprietary information concerning the Company or its
affiliates, joint venturers or other related entities (“The Company Group”), the
disclosure of which could disadvantage The Company Group. Confidential
Information shall not include (i) any information which is in the public domain,
(ii) which becomes known in the industry through no wrongful act on the part of
you or (iii) which relates to general knowledge about the industry, possessed by
you by virtue of your prior experience in the Business. Confidential Information
includes trades secrets as defined under the Uniform Trades Secrets Act.

      Except pursuant to your employment by the Company and as directed by the
President & Chief Executive Officer, you agree not to use Confidential
Information, during the term of this Agreement or after its termination for a
period of five years, for any personal or business purpose, either for your own
benefit or that of any other person, corporation, government or other entity.  
      You also agree that, except pursuant to your employment by the Company as
directed by the President & Chief Executive Officer, you will not disclose or
disseminate any Confidential Information, directly or indirectly, at any time
during the term of this Agreement or after its termination, to any person,
agency, or court unless compelled to do so pursuant to legal process ( e.g., a
summons or subpoena) or otherwise required by law and then only after providing
the Company with prior notice and a copy of the legal process.

  3.2   Covenant not to Compete. You also agree that while employed by the
Company, and for a period of six months after the termination of employment, you
shall not compete with the Company, either directly or indirectly, in the
geographical areas where the Company does business, and you shall not perform
services for or own an interest in any business that does so.

4.   Return of Property

    On or before your Separation Date, except as agreed to by the Company, you
will return all property belonging to The Company, including, but not limited
to, all documents, business machines, computers, computer hardware and software
programs, computer data, telephones (cellular, mobile or otherwise), pagers,
keys, card keys, credit cards, company vehicle and other Company-owned property.

53



--------------------------------------------------------------------------------



 



5.   Right To Consult with Attorney

    You have the right to consult with an attorney or financial advisor at your
own expense regarding this Agreement.

6.   Dispute Resolution

    You agree that any dispute (1) concerning the interpretation or construction
of this Agreement, (2) arising from your employment with or termination of
employment from the Company, (3) relating to any compensation or benefits you
may claim, or (4) relating in any way to any claim by you for reinstatement or
reemployment by the Company after execution of this Agreement shall be submitted
to final and binding confidential arbitration. Except as specifically provided
herein, the arbitration shall be governed by the rules of the American
Arbitration Association or such other rules as agreed to by the parties. Each
party shall be responsible for its or his own costs and attorneys’ fees relating
to mediation and arbitration. Both parties agree that the procedures outlined in
this paragraph are the exclusive methods of dispute resolution.

7.   Entire Agreement

    This Agreement contains the entire agreement between you and the Company
concerning the subject matters discussed herein and supersedes any other
discussions, agreements, representations or warranties of any kind. Any
modification of this Agreement shall be effective only if in writing and signed
by each party or its duly authorized representative. This Agreement supersedes
all prior employment agreements between you and the Company or any corporation
affiliated with or related to the Company. The terms of this Agreement are
contractual and not mere recitals. If for any reason any provision of this
Agreement shall be held invalid in whole or in part, such invalidity shall not
affect the remainder of this Agreement.

    This Agreement shall be construed in accordance with the laws of the state
of Oregon (without regard to the conflicts of laws provisions thereof).

    In order to reflect your voluntary acceptance and agreement with these
terms, please sign and return the enclosed copy of this letter.

            Sincerely,
TRM CORPORATION
      By:   /s/ Kenneth L. Tepper         Kenneth L. Tepper        President &
CEO   

54



--------------------------------------------------------------------------------



 



         

ACKNOWLEDGMENT AND AGREEMENT:
I have read this Agreement and voluntarily enter into this Agreement after
careful consideration and the opportunity to review it with financial or legal
counsel of my choice.

                  /s/ Amy B. Krallman       Amy B. Krallman      Executive     

55